Case: 13-10512      Document: 00512526643         Page: 1    Date Filed: 02/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 13-10512                        February 7, 2014
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
STEPHEN M. AVDEEF,

                                                 Plaintiff - Appellant
v.

ROCKLINE INDUSTRIES, INCORPORATED; SAM’S EAST INC, doing
business as Sam’s Club; WALMART STORES, INCORPORATED; PATRICK
W. POWERS, Individually and as a former partner of Cash, Klemchuk,
Powers, Taylor, L.L.P., also known as Powers, Taylor, L.L.P.; PEYTON J.
HEALEY, Individually and as a member of Powers, Taylor, L.L.P.; GARY D.
ELLISTON, Individually and as Partner of the Law Firm of Dehay &
Elliston, L.L.P.; PAMELA J. WILLIAMS, Individually and as Partner of the
Law Firm of Dehay & Elliston, L.L.P.; COURTNEY G. BOWLINE,
Individually and former Member of the Law Firm of Dehay & Elliston, L.L.P.;
ALAN PERLMAN, Individually and in his Capacity as Technical Director of
Rockline Industries,

                                                 Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-879


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-10512      Document: 00512526643         Page: 2    Date Filed: 02/07/2014



                                      No. 13-10512
       Stephen M. Avdeef, proceeding pro se, appeals the district court’s
granting of motions to dismiss in favor of the appellees and denial of his motion
for reconsideration.
       In 2008, Avdeef (along with two other plaintiffs) filed a lawsuit in federal
district court in his individual capacity and as next friend of his minor
daughter, A.A., against three of the appellees: Rockline Industries, Inc.
(“Rockline”), Sam’s East, Inc, d/b/a Sam’s Club (“Sam’s Club”), and Wal-Mart
Stores Texas, LLC. 1 The claims arose from the purchase of baby wipes from
Sam’s Club; the plaintiffs contended that the wipes were contaminated with
B. Cepacia bacteria, and that their use had led to the plaintiffs and A.A.
becoming “increasingly ill, suffering cold and flu-like symptoms, urinary tract
infections, severe upper respiratory infections, and digestive illnesses.” 2 The
district court concluded that since the plaintiffs were proceeding pro se, they
had no standing to bring any claims on A.A.’s behalf and dismissed those
claims without prejudice. 3 As to the other plaintiffs, the district court granted
the defendants summary judgment on all claims. 4 On appeal, in Avdeef v.
Rockline Industries, Inc. (Avdeef I), 5 we affirmed the district court because the
defendants had offered evidence the wipes were not contaminated and evidence
that the wipes the plaintiffs were complaining of were not included in a recall
by the manufacturer. 6




       1 See Avdeef v. Rockline Indus., Inc., No. 3:08-CV-2157, 2010 WL 343484 (N.D. Tex.
Jan. 29, 2010). The plaintiffs had brought their original complaint against Walmart Stores,
Incorporated (“Walmart”) just as in this case, but the district court had corrected the name
at the defendant’s behest. Id. at *1 n.2.
       2 Id. at *1.
       3 Id. (noting that since A.A. was a minor, her claims would be tolled and could be

reasserted by an appointed or retained attorney or when she reaches majority).
       4 Id. at *7.
       5 404 F. App’x 844 (5th Cir. 2010).
       6 Id. at 844–45.

                                             2
    Case: 13-10512     Document: 00512526643      Page: 3    Date Filed: 02/07/2014



                                  No. 13-10512
      Subsequently, in 2012, Avdeef brought a Texas state court action against
one of the other appellees, Patrick W. Powers, his former attorney in Avdeef I. 7
Avdeef contended that Powers violated the Texas Disciplinary Rules of
Professional Conduct and the Texas Civil Practice and Remedies Code § 41.001
et. seq. and was thus entitled to recover exemplary damages. 8 The trial court
granted Powers’s motion for summary judgment and the Texas court of appeals
affirmed in Avdeef v. Powers (Avdeef II). 9
      Next, Avdeef brought the present lawsuit against several defendants. As
relevant to this appeal, the following defendants were named in the complaint:
First, the original defendants from Avdeef I, Rockline, Sam’s Club, and
Walmart. Second, Alan Perlman, Rockline’s former Technical Director. Third,
Gary D. Elliston, Pamela J. Williams, and Courtney G. Bowline, who
represented the Avdeef I defendants (“the DeHay defendants”). Fourth, Powers
and Peyton J. Healey, who represented Powers in Avdeef II. The district court
granted the defendants’ motions to dismiss and denied Avdeef’s motion for
reconsideration.
      Upon careful consideration of the parties’ briefs and the record, we find
no error in the district court’s granting of motions to dismiss and denial of the
motion for reconsideration. Therefore, we affirm the district court’s judgment.
Similarly, upon review of the pending motions for damages under Federal Rule
of Appellate Procedure 38, we deny these motions.
                                      *       *    *
      IT IS ORDERED that the judgment of the district court is AFFIRMED.




      7  See Avdeef v. Powers, No. 05-11-01369-CV, 2012 WL 3115067 (Tex. App.—Dallas
July 11, 2012).
       8 Id. at *1.
       9 No. 05-11-01369-CV, 2012 WL 3115067 (Tex. App.—Dallas July 11, 2012).

                                          3
   Case: 13-10512    Document: 00512526643   Page: 4   Date Filed: 02/07/2014



                              No. 13-10512
     IT IS ORDERED that the opposed motion of appellees Courtney Gene
Bowline, Gary Dale Elliston and Pamela Jean Neale Williams for damages
under Rule 38 is DENIED.
     IT IS FURTHER ORDERED that the opposed motion of appellees
Peyton Jameson Healey and Patrick William Powers for damages under
Rule 38 is DENIED.




                                    4